Citation Nr: 1403385	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  He died in December 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) on behalf of the RO in North Little Rock, Arkansas, which denied the appellant's claim for service connection for the cause of the Veteran's death pursuant to 38 C.F.R. § 3.312(a) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's death certificate indicates his cause of death was coronary artery disease due to (or as a consequence of) atherosclerotic heart disease (ASHD).  The appellant attributes the Veteran's death to his exposure to herbicides during his service in Thailand.  The Board notes that ASHD is one of the diseases associated with presumptive service connection as due to herbicide exposure under 38 C.F.R. 3.309(e).  

The Veteran's service personnel records confirm that he served in Thailand during the Vietnam War era, specifically from June 1968 to May 1969.  Prior to his death, the Veteran specifically asserted that he was exposed to herbicides while serving in Thailand, and the appellant maintains this assertion in this appeal.  Indeed, there is limited evidence in the Veteran's service personnel records (SPRs) regarding his exact location in Thailand.  The Veteran's SPRs show that he served with the 46th Special Forces Company (SFCO), and his service treatment records (STRs) show that he was treated while serving with the SFCO in June 1968.  However, the records do not reflect where the 46th SFCO was stationed while the Veteran was serving, or during his time of treatment.  Pertinently, the Board acknowledges that certain airbases in Thailand were sprayed with herbicides.  Therefore, veterans who were assigned to perimeter duties at those bases may have been exposed to said herbicides.  As such, the Veteran's exact location in Thailand is pertinent and necessary to deciding this issue, and the development undertaken up to this point concerning the Veteran's claim has been insufficient.  While the Agency of Original Jurisdiction (AOJ) determined that no further research was necessary because there was no evidence that the Veteran was exposed to herbicides in Thailand, under the circumstances of this case, the only way for VA to know whether the Veteran was exposed is to undertake the necessary development to determine where in Thailand the Veteran was stationed.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to determine the location(s) of the Veteran's deployment in Thailand associated with his service in the 46th SFCO during the period of June 1968 to May 1969, or of any missions to Vietnam while stationed in Thailand; and attempt to determine whether the Veteran was exposed to herbicides during such service.  In so doing, contact all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions.  

2.  After the development discussed in the above paragraph of this remand has been completed, and after conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for cause of the Veteran's death.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



